Citation Nr: 0621475	
Decision Date: 07/21/06    Archive Date: 08/02/06

DOCKET NO.  04-03 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a right knee 
disability.

2.  Entitlement to service connection for a left knee 
disability.

3.  Entitlement to service connection for bilateral pes 
planus.

4.  Entitlement to service connection for residuals of cold 
injuries to the lower extremities.

5.  Entitlement to an increased rating for a left ankle 
disability, currently rated as 20 percent disabling.

6.  Entitlement to an increased rating for residuals of a 
fracture of the left fibula, currently rated as 10 percent 
disabling.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1942 to December 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2002 rating decision of a Department of 
Veteran's Affairs (VA) Regional Office (RO) that denied the 
veteran's application to reopen his claim for service 
connection for a right knee disability, denied his claims for 
service connection for a left knee disability and for 
residuals of cold injury to the bilateral lower extremities, 
and denied his claims for increased ratings for a left ankle 
disability, currently rated as 20 percent disabling, and for 
residuals of a fracture of the left fibula, then rated as 
noncompensable.  By a January 2004 rating decision, the RO 
increased the disability rating for the residuals of the 
fracture of the left fibula from 0 to 10 percent disabling.  
In May 2006, the veteran testified before the Board at a 
hearing that was held at the RO.

The issues of whether new and material evidence has been 
submitted to reopen a claim for service connection for a 
right knee disability, of entitlement to service connection 
for a left knee disability, and of entitlement to an 
increased rating for residuals of a fracture of the left 
fibula are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  At his May 2006 hearing before the Board, the veteran 
withdrew his appeal of the issue of entitlement to service 
connection for bilateral pes planus.

2.  The veteran's current disability of the bilateral lower 
extremities is consistent with injury caused by cold 
exposure.

3.  In December 1945, during the Ardennes Forrest Campaign, 
the veteran was thrown into a river after the bridge upon 
which he was standing was destroyed by enemy forces.  He was 
unable to safely remove himself from the water for 
approximately two hours, as a result of which he sustained 
cold injuries.

4.  The veteran's left ankle disability is manifested by 
arthritis, marked limitation of motion, pain, and foot drop.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the Substantive Appeal of 
the issue of entitlement to service connection for bilateral 
pes planus by the appellant have been met.  38 U.S.C.A. § 
7105(b)(2) (West 2002); 38 C.F.R. §§ 20.202, 20.204(b),(c) 
(2005).

2.  Residuals of cold injuries to both lower extremities were 
incurred in or aggravated by the veteran's active service.  
38 U.S.C.A. §§ 1131; 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309, 3.310 (2005).

3.  The criteria for an increased rating in excess of 20 
percent for a left ankle disability are not met. 38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.3, 
4.7, 4.40, 4.45, 4.71a, Diagnostic Code (DC) 5271 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Withdrawal

A Substantive Appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. §§ 
20.202, 20.204(b) (2005).  Withdrawal may be made by the 
appellant or by his or her authorized representative, except 
that a representative may not withdraw a Substantive Appeal 
filed by the appellant personally without the express written 
consent of the appellant.  38 C.F.R. § 20.204(c) (2005).

In January 2004, the veteran submitted a VA Form 9 perfecting 
his appeal as to the issue of entitlement to service 
connection for bilateral pes planus, as identified in the 
January 2004 statement of the case.

At his May 2006 hearing before the Board, the veteran stated 
that he was withdrawing the appeal as to the issue of 
entitlement to service connection for bilateral pes planus.  
The Board finds that the veteran's statement indicating his 
intention to withdraw the appeal as to that issue, once 
transcribed as a part of the record of his hearing, satisfies 
the requirements for the withdrawal of a substantive appeal.  
See Tomlin v. Brown, 5 Vet. App. 355 (1993) (holding that a 
statement made during a personal hearing, when later reduced 
to writing in a transcript, constitutes a Notice of 
Disagreement within the meaning of 38 U.S.C. § 7105(b)).  

As the appellant has withdrawn his appeal as to the issue of 
entitlement to service connection for bilateral pes planus, 
there remain no allegations of errors of fact or law for 
appellate consideration concerning this issue.  The Board 
therefore has no jurisdiction to review the issue.

Accordingly, the issue is dismissed.

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2005).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Service connection for certain chronic diseases will 
be rebuttably presumed if they are manifest to a compensable 
degree within one year following active service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2005).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2005). 

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2005).  

For injuries alleged to have been incurred in combat, 38 
U.S.C.A. § 1154(b) (West 2002) provides a relaxed evidentiary 
standard of proof to determine service connection.  Collette 
v. Brown, 82 F.3d 389 (Fed. Cir. 1996).  When an injury or 
disease is alleged to have been incurred or aggravated in 
combat, such incurrence or aggravation may be shown by 
satisfactory lay evidence, consistent with the circumstances, 
conditions, or hardships of combat, even if there is no 
official record of the incident.  38 U.S.C.A. § 1154(b); 38 
C.F.R. § 3.304(d) (2005).  "Satisfactory evidence" is 
credible evidence.  Collette, 82 F.3d at 392.  Such credible, 
consistent evidence may be rebutted only by clear and 
convincing evidence to the contrary.  38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(d).  This provision does not establish a 
presumption of service connection; rather, it eases a combat 
veteran's burden of demonstrating the occurrence of some in-
service incident to which the current disability may be 
connected.  Collette, 82 F.3d at 392.  The reduced 
evidentiary burden only applies to the question of service 
incurrence, and not to the question of either current 
disability or nexus to service; both of these inquiries 
generally require competent medical evidence.  See Brock v. 
Brown, 10 Vet. App. 155, 162 (1997); Libertine v. Brown, 9 
Vet. App. 521 (1996); Beausoleil v. Brown, 8 Vet. App. 459, 
464 (1996).

The veteran's service medical records reflect that in 
December 1945, during the Ardennes Forrest campaign, he was 
thrown into a river after the bridge upon which he was 
standing was destroyed by enemy forces.  These records also 
demonstrate that at the time of the incident there was an 
ongoing snow storm and that the veteran was unable to safely 
get out of the water for approximately two hours.  In this 
incident, the veteran reinjured his left leg, which had 
previously been fractured in a combat jump.  He was flown to 
England, where records show his leg was treated.  The veteran 
alleges that he was also treated for cold injuries at this 
time, although his records do not reflect such treatment.

As the circumstances of combat in this case are clear, 
however, there is no question as to the incurrence of cold 
injuries in service.  The remaining question is thus whether 
there is a nexus between his current disabilities and his 
service.

The veteran underwent VA examination in December 2003.  At 
that time, the veteran reported a history of pain in both 
lower extremities since his immersion in the river.  The pain 
had increased over the past few years, however, and was worse 
after prolonged sitting, walking, or driving.  Cold weather 
also increased the pain.  He described the pain as similar to 
electric shocks, and stated that his lower extremities often 
felt cold.  He reported that his feet turned black and blue 
at times.  Examination revealed excess sweating of the feet, 
tingling, and numbness of the bottom of the feet.  The 
diagnosis was cold injury to both lower extremities, and 
peripheral neuropathy of the lower legs and feet.  The 
examiner opined that the peripheral neuropathy of the lower 
legs and feet was more likely than not related to cold 
injury.  

As the veteran's current disability has been determined to be 
consistent with cold injuries, and the veteran is entitled to 
the relaxed evidentiary burden provided by 38 U.S.C.A. § 
1154(b); 38 C.F.R. § 3.304(d), the Board finds that service 
connection for residuals of cold injuries to both lower 
extremities is warranted.  In this case, service incurrence 
has been shown by satisfactory lay evidence, consistent with 
the circumstances, conditions, or hardships of combat.  There 
are clear records that the veteran was immersed in a river 
during a snow storm for approximately two hours.  Thus, it is 
more likely than not that his current disability, which has 
been described as cold injury to both lower extremities, was 
sustained as a result of this immersion.

As the preponderance of the evidence is in favor of the 
appellant's claim, service connection for the residuals of 
cold injuries to both lower extremities is warranted.  The 
benefit-of-the-doubt rule has been considered in making this 
decision.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Increased Rating

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which is based, as far as is practical, on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2005).  Separate diagnostic codes identify 
the various disabilities.  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7 (2005).  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  
38 C.F.R. § 4.3 (2005).  Also, when making determinations as 
to the appropriate rating to be assigned, VA must take into 
account the veteran's entire medical history and 
circumstances.  See 38 C.F.R. § 4.1 (2005); Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the 
body with normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination upon which 
ratings are based adequately portray the anatomical damage 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40 (2005).  

The Court has held that the RO must analyze the evidence of 
pain, weakened movement, excess fatigability, or 
incoordination and determine the level of associated 
functional loss in light of 38 C.F.R. § 4.40, taking into 
account any part of the musculoskeletal system that becomes 
painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  
The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) 
do not forbid consideration of a higher rating based on 
greater limitation of motion due to pain on use, including 
flare-ups.  38 C.F.R. § 4.14 (2005).  The Board notes that 
the guidance provided by the Court in DeLuca must be followed 
in adjudicating claims where a rating under the diagnostic 
codes governing limitation of motion should be considered.  
However, the Board notes that the provisions of 38 C.F.R. 
§ 4.40 and 38 C.F.R. § 4.45 (2005) should only be considered 
in conjunction with the diagnostic codes predicated on 
limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 
(1996).

In addition, the Board notes that the intent of the rating 
schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  38 
C.F.R. § 4.59 (2005).

The standardized description of joint measurements is 
provided in Plate II under 38 C.F.R. § 4.71a (2005).  For VA 
purposes, normal dorsiflexion and plantar flexion of the 
ankle is from 0 to 20 degrees, and from 0 to 45 degrees, 
respectively.  38 C.F.R. § 4.71a, Plate II (2005).

With respect to the joints, the factors of disability reside 
in reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations:  (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; (e) 
incoordination, impaired ability to execute skilled movements 
smoothly; and (f) pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  38 C.F.R. § 4.45 (2005).  
For the purpose of rating disability from arthritis, the knee 
is considered a major joint.  See 38 C.F.R. § 4.45.

Arthritis shown by X-ray studies is rated based on limitation 
of motion of the affected joint.  When limitation of motion 
would be noncompensable under a limitation-of-motion code, 
but there is at least some limitation of motion, a 10 percent 
rating may be assigned for each major joint so affected.  38 
C.F.R. § 4.71a, Diagnostic Codes (DCs) 5003 (degenerative 
arthritis) and 5010 (traumatic arthritis).  DC 5010, 
traumatic arthritis, directs that the evaluation of arthritis 
be conducted under DC 5003, which states that degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
38 C.F.R. § 4.71a, DC 5010.  When, however, the limitation of 
motion is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent may be applied to each such 
major joint or group of minor joints affected by limitation 
of motion.  The limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, 
DC 5010.  In the absence of limitation of motion, X-ray 
evidence of arthritis involving two or more major joints or 
two or more minor joint groups, will warrant a rating of 10 
percent; in the absence of limitation of motion, X-ray 
evidence of arthritis involving two or more major joint 
groups with occasional incapacitating exacerbations will 
warrant a 20 percent rating.  The above ratings are to be 
combined, not added under DC 5003.  38 C.F.R. § 4.71a, DC 
5010, Note 1.  

The veteran's left ankle disability has been rated 20 percent 
disabling under DC 5271 (limitation of motion of the ankle) 
since March 1990; he seeks an increased rating.  The Board 
therefore turns to the appropriate criteria.

Diagnostic Code 5271 provides a maximum 20 percent evaluation 
for marked limitation of motion of the ankle.  38 C.F.R. 
§ 4.71a, DC 5271.  As the veteran is already in receipt of a 
20 percent rating under this diagnostic code, DC 5271 cannot 
serve as a basis for an increased rating in this particular 
case.

Other potentially applicable diagnostic codes include DCs 
5010 (traumatic arthritis), 5272 (ankylosis of the 
subastralgar or tarsal joint), 5273 (malunion of the os 
calcis or astralgus), and 5274 (astralgalectomy).  However, 
none of these diagnostic codes provides for a rating in 
excess of 20 percent.  Accordingly, DCs 5010, 5272, 5273, and 
5274 also cannot serve as a basis for an increased rating in 
this case.

Diagnostic codes 5270 (ankylosis of the ankle) and 5262 
(impairment of the tibia and fibula) provide for higher 
ratings, but there is no evidence of ankylosis of the left 
ankle in this case, and the veteran is already separately 
service-connected for an impairment of the left fibula, so 
neither DC 5270 or 5262 may serve as a basis for an increased 
rating in this case.

The remaining potentially applicable diagnostic code is DC 
5167 (loss of use of foot), which provides for a 40 percent 
disability rating.  While the veteran's left ankle disability 
is significant, the medical evidence does not show, nor does 
he allege, that he has actually lost the use of the foot.  He 
is able to walk and stand, albeit with limitations, and 
clearly has more function in the foot than would be served 
with an amputation stump.  See 38 C.F.R. § 4.63 (2005).  
Thus, the veteran is not entitled to a 40 percent rating 
under DC 5167. 

The Board notes that where a disability has been rated at the 
maximum level provided by the diagnostic code under which it 
is rated, the considerations of DeLuca do not apply.  
VAOPGCPREC 36-97, citing Johnston v. Brown, 10 Vet. 
App. 80 (1997) (remand for consideration of functional loss 
of range of motion of a wrist due to pain inappropriate where 
rating currently assigned for limitation of motion was 
maximum available under the applied diagnostic code).

In this case, the veteran has been assigned the highest 
possible schedular evaluation under DC 5271.  No other 
applicable rating criteria for an ankle disability allows for 
a higher rating in this case.  Thus, there is no basis for 
assigning a schedular evaluation in excess of 20 percent.

The Board has also considered whether the record raises the 
matter of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) (2005).  The evidence does not reflect that the 
veteran's left ankle disability has caused marked 
interference with employment (i.e., beyond that already 
contemplated in the assigned evaluation), or necessitated any 
frequent periods of hospitalization, such that application of 
the regular schedular standards is rendered impracticable.  
Based on the foregoing, the Board finds that referral for 
consideration of an extra-schedular evaluation is not 
warranted.  38 C.F.R. § 3.321(b)(1).


	

ORDER

The appeal concerning entitlement to service connection for 
bilateral pes planus is dismissed.

Service connection for residuals of cold injuries to both 
lower extremities is granted.

An increased rating for a left ankle disability is denied.


REMAND

Additional development is necessary prior to further 
disposition of the veteran's application to reopen his claim 
for service connection for a right knee disability and his 
claim for service connection for a left knee disability.

The veteran's claim for service connection for a right knee 
disability was previously denied in an April 1993 rating 
decision.  The recent decision in Kent v. Nicholson requires 
that the Secretary look at the bases for the prior denial and 
notify the veteran as to what evidence is necessary to 
substantiate the element or elements required to establish 
service connection that were found insufficient at the time 
of the previous denial.  Kent v. Nicholson, No. 04-181 2006, 
__ Vet. App. __, 2006 U.S. Vet. App. Claims LEXIS 151 (U.S. 
Vet. App. Mar. 31, 2006).  The question of what constitutes 
material evidence to reopen a claim for service connection 
depends on the basis upon which the prior claim was denied.  
Id.  In this case, the veteran has not yet been notified as 
to the specific evidence necessary to reopen his claim for 
service connection.  On remand, the veteran should be so 
notified.

Additionally, VA's duty to assist includes a duty to provide 
a medical examination or obtain a medical opinion only when 
it is deemed necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (2005).  A 
medical examination or opinion is necessary to make a 
decision on a claim if all of the lay and medical evidence of 
record (1) contains competent evidence that the claimant has 
a current disability, or persistent or recurrent symptoms of 
disability; and (2) indicates that the disability or symptoms 
may be associated with the claimant's active military, naval, 
or air service; but (3) does not contain sufficient medical 
evidence for VA to make a decision on the claim.  

The veteran's service records show that he was a member of 
the 82nd Airborne during World War II and that he completed 
numerous parachute jumps as a part of his duties.  His 
service medical records reflect that he sustained serious 
injuries to his left leg as a result of a combat jump in 
September 1944.  The Board finds that because the veteran's 
service records document trauma as a result of parachute 
jumps, and the veteran is currently receiving periodic VA 
treatment for his left knee, an examination and etiological 
opinion are necessary in order to fairly decide the merits of 
his claim for service connection for a left knee disability.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

Finally, the Board finds that the veteran's claim for an 
increased rating for his service-connected residuals of a 
fracture of the left fibula is inextricably intertwined with 
the claim of service connection for a left knee disability 
because the resolution of that claim might have bearing upon 
the claim for an increased rating for the residuals of a 
fracture of the left fibula.  The appropriate remedy where a 
pending claim is inextricably intertwined with a claim 
currently on appeal is to remand the claim on appeal pending 
the adjudication of the inextricably intertwined claim.  
Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following actions:

1.  Send the veteran a corrective 
notice under 38 U.S.C.A. § 5103(a) that 
(1) notifies the veteran of the 
evidence and information necessary to 
reopen the claim for service connection 
for a right knee disability, (i.e., 
describes what new and material 
evidence is under the current 
standard); and (2) notifies the veteran 
of what specific evidence would be 
required to substantiate the element or 
elements needed for service connection 
that were found insufficient in the 
prior denial on the merits (i.e., an 
opinion relating a right knee 
disability to his period of active 
service).  

2.  Schedule the veteran for a VA 
examination for the purpose of 
ascertaining the nature and etiology of 
the veteran's knee disabilities.  The 
claims folder, to include a copy of 
this Remand, must be made available to 
and reviewed by the examiner prior to 
completion of the examination report, 
and the examination report must reflect 
that the claims folder was reviewed.  
Any indicated studies must also be 
conducted.

Based upon the examination results and 
a review of the claims folder, the 
examiner should provide an opinion as 
to whether there is a 50 percent or 
greater probability that any current 
disability of the knees is 
etiologically related to the veteran's 
active military service, including 
parachute jumps, and his service-
connected left ankle and left fibula 
disabilities.  Any opinions expressed 
by the examiner must be accompanied by 
a complete rationale.

3.  Then, after ensuring any other 
necessary development has been 
completed, readjudicate the veteran's 
application to reopen his claim for 
service connection for a right knee 
disability, his claim for service 
connection for a left knee disability, 
and his claim for an increased rating 
for the residuals of a fracture of the 
left fibula.  If action remains adverse 
to the veteran, provide the veteran and 
his representative with a supplemental 
statement of the case and allow him an 
appropriate opportunity to respond 
thereto.  Thereafter, the case should 
be returned to this Board for the 
purpose of appellate disposition.  The 
Board intimates no opinion as to the 
ultimate outcome of this case.

The appellant has the right to submit additional evidence and 
argument on the matters the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


